                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

DENNIS RAY PAYNE, JR.,           )
                                 )
                   Plaintiff,    )
                                 )
                v.               )               No. 1:19-cv-03957-JPH-MJD
                                 )
INDIANAPOLIS METROPOLITAN POLICE )
DEPARTMENT IMPD,                 )
KELLY RHODA Detective,           )
DOUG HUESTUS Detective,          )
                                 )
                   Defendants.   )

                       ORDER SCREENING COMPLAINT

      Pro se Plaintiff, Dennis Ray Payne, has filed a complaint, dkt. 1, and paid

the initial partial filing fee, dkt. 31. This order screens his complaint and

directs further proceedings.

                                        I.
                                    Screening

      The Court has the inherent authority to screen the complaint on its own.

See Mallard v. U.S. Dist. Ct., 490 U.S. 296, 307–08 (1989) (in forma pauperis

statute “authorizes courts to dismiss a ‘frivolous or malicious’ action, but there

is little doubt they would have power to do so even in the absence of this

statutory provision.”); Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999)

(“[D]istrict courts have the power to screen complaints filed by all litigants,

prisoners and non-prisoners alike, regardless of fee status.”).




                                         1
      Mr. Payne alleges that the detectives seized his vehicle without a

warrant. Dkt. 1. Mr. Payne sues Detective Kelly Rhoda, Detective Doug

Huestus, and the Indianapolis Metropolitan Police Department (“IMPD”).

      Any claim against the IMPD is dismissed for failure to state a claim upon

which relief can be granted. The IMPD is not a suable entity. See Sow v.

Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011) (“[T]he Indiana

statutory scheme does not grant municipal police departments the capacity to

sue or be sued.”); Branson v. Newburgh Police Dep’t, 849 F. Supp. 2d 802, 808

(S.D. Ind. 2011). Additionally, Mr. Payne does not allege any wrongdoing on

the part of the IMPD.

      The allegations in the complaint are sufficient to plausibly assert claims

for unlawful seizure under the Fourth Amendment and for violation of due

process rights under the Fourteenth Amendment pursuant to 42 U.S.C. § 1983

against defendants in their individual capacities. These claims shall proceed

against Detective Kelly Rhoda and Detective Huestus. If Mr. Payne thinks the

Court has overlooked any claims in the complaint, he shall have 28 days from

the entry of this Order to so notify the Court.

                                        II.
                               Further Proceedings

      The clerk is directed to remove IMPD from the docket.

      The clerk is directed under Federal Rule of Civil Procedure 4(c)(3) to

issue process to (1) Detective Kelly Rhoda and (2) Detective Doug Huestus.

Fed. R. Civ. P. 4(c). Process shall consist of the complaint (dkt. 1),



                                          2
applicable forms (Notice of Lawsuit and Request for Waiver of Service of

Summons and Waiver of Service of Summons), and this Order.

SO ORDERED.

Date: 1/21/2020




Distribution:

DENNIS RAY PAYNE, JR.
8615 N. Country Club Rd.
Mooresville, IN 46158

Detective Kelly Rhoda
Staff
Indianapolis Metropolitan Police Department
50 North Alabama Street
Indianapolis, Indiana 46204

Detective Doug Huestus
Staff
Indianapolis Metropolitan Police Department
50 North Alabama Street
Indianapolis, Indiana 46204




                                       3
